     Case 4:21-cv-00154-O Document 6 Filed 02/12/21        Page 1 of 2 PageID 24



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BRIANNA WORMLEY,                           §
                                           §
             Plaintiff,                    §
                                           §
v.                                         §        Civil Action No. 3:21-CV-0313-K
                                           §
FRANKLIN COLLECTION SERVICE,               §
INC.,                                      §
                                           §
          Defendant.                       §

                                       ORDER

       Plaintiff filed this lawsuit against Defendant asserting violations of the

Telephone Consumer Protection Act. In her Complaint (Doc. No. 1), Plaintiff alleges,

generally, that Defendant is a debt servicing and collections company which “uses

autodialers to attempt to collect debt, even after having been directed by those

consumers to stop contacting them using autodialers.”         Compl. at ¶¶2-3.     The

Complaint alleges that Defendant is a Mississippi corporation with its headquarters in

Mississippi. Id. at ¶10. Notably, Plaintiff alleges that she, “during all times relevant

to this action, was a citizen of and domiciled in Fort Worth, Texas.” Id. at ¶9. Fort

Worth, Texas is located in Tarrant County.        The Northern District of Texas is

comprised of seven divisions, including the Fort Worth Division.            28 U.S.C.

§ 124(a)(2). Tarrant County is within the Fort Worth Division of the Norther District




ORDER – PAGE 1
    Case 4:21-cv-00154-O Document 6 Filed 02/12/21          Page 2 of 2 PageID 25



of Texas. 28 U.S.C. § 124(a)(2). There are no allegations connected to the Dallas

Division.

      Based on Plaintiff’s Complaint as well as a telephone call with Plaintiff’s counsel,

it appears that there is no connection between this case and the Dallas Division of the

Northern District of Texas. A substantial part of the events or omissions giving rise to

Plaintiff’s claims occurred in Tarrant County and the Court finds that the case has a

more substantial connection to the Fort Worth Division of the Northern District of

Texas rather than the Dallas Division. Accordingly, on the Court’s own motion, this

case is transferred to the United States District Court for the Northern District of

Texas, Fort Worth Division. 28 U.S.C. § 1404(a), 1404(b).

      SO ORDERED.

      Signed February 12th, 2021.

                                        ______________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE




ORDER – PAGE 2
